Citation Nr: 1824157	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-34 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for keloids prior to August 15, 2013.  

2.  Entitlement to a rating in excess of 20 percent for keloids beginning August 15, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to February 1989 with additional periods of reserve service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

By way of procedural background, the Veteran filed a claim for service connection for keloids and scarring from the removal of keloids in December 2009.  The RO granted service connection in a November 2010 rating decision and assigned a 30 percent disability rating under diagnostic code (DC) 7804 for five or more painful or unstable scars, effective December 29, 2009.  The Veteran filed a timely notice of disagreement in December 2010.  The Veteran maintained that the service-connected keloids and scars should be assigned a higher initial rating than 30 percent.  Subsequently, the RO issued an additional rating decision in April 2014.  In the April 2014 rating decision, the RO, in pertinent part, assigned a 20 percent rating for the keloids under DC 7804 effective August 15, 2013.  

It appears that the RO assigned a 20 percent rating under DC 7804 beginning August 15, 2013 for three painful keloids located on the right side of the Veteran's groin.  The Veteran contends in a June 2014 statement that he should be granted a 30 percent rating under DC 7804 because the two keloids on the left side of the groin are also painful.  The Veteran's September 2014 substantive appeal, via a VA Form, specifically appealed only the keloids and scars on the left side of the groin; however, the Board finds that since the rating criteria under DC 7804 requires evaluation of all of the Veteran's service-connected scars, the Board has characterized the appeal as a claim for a higher initial rating for the keloids and keloid scars generally under DC 7804.  

The Veteran requested a Travel Board hearing in his October 2014 substantive appeal, via a VA Form 9.  However, he later withdrew his request in December 2014.

The issue of entitlement to service connection for a hernia in the left groin, to include as secondary to service-connected keloids and/or keloid scars in the left groin was raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain updated VA treatment records and to afford the Veteran an additional VA examination.  

First, the most recent pertinent VA treatment records associated with the claims file are dated in 2012.  Any outstanding pertinent VA treatment records should be obtained and associated with the claims file.  

Next, the Veteran consistently and credibly reports pain in the left groin.  He attributes this pain to the service-connected keloids and keloid scars in the left groin.  However, in January 2015, the Veteran reports he was also diagnosed with a hernia in the left groin area and asserts that the hernia was caused by or is otherwise related to the service-connected keloids or keloid scars in the left groin.  It is unclear based on the current record if the Veteran's left groin pain is from the keloids, the keloid scars, the hernia, or a combination of these conditions.   In order to analyze whether the Veteran can be granted a higher rating for keloids and keloid scars, an additional VA examination is necessary to determine whether the origin of the pain is from the left side groin keloids, keloid scars, or the hernia.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding pertinent VA treatment records and associate them with the claims file.  

2.  Request the Veteran identify any private treatment providers that have evaluated or treated the keloids, keloid scars, and/or the hernia in the left groin area.  Request that the Veteran execute any necessary authorizations for each of the identified private treatment providers and request the pertinent records.  Associate all additional treatment records obtained with the claims file.  

3.  Then, schedule the Veteran for a VA scars examination to determine the current severity of the service-connected keloids and keloid related scars with an appropriate examiner that has not previously examined the Veteran.  All pertinent testing should be conducted.  A thorough review of the claims file should be conducted.  

(a) Provide an opinion on whether the Veteran's reports of pain in the left groin and testicles is due to the service- connected keloids or keloid scars of the left groin or if it is due to the non-service connected hernia.  See February 2009 VA treatment records and July 2014 and January 2015 statements.  

If a source of the pain cannot be isolated to one condition, provide a rationale as to this conclusion.  If an opinion cannot be provided because it would be mere speculation, provide a rationale for this conclusion. 

(b)  Provide a detailed description of the symptoms, functional impairments, and functional limitations related to the service-connected keloids and keloid scarring.  

A thorough rational must be provided for each conclusion.  

4.  Readjudicate the claims on appeal.  If the full benefit sought cannot be granted, provide the Veteran and his representative with a supplemental statement of the case and allow a reasonable amount of time for a response.  Then, return the claim to Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

